NO. 07-09-0061-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   AUGUST 13, 2009

                         ______________________________


                     IN THE MATTER OF THE MARRIAGE OF
                   GEORGE BRINDLEY AND REBECCA BRINDLEY


                       _________________________________

            FROM THE 364th DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2008-542,571; HONORABLE BRADLEY UNDERWOOD, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, George Brindley, perfected this appeal from an Agreed Final Decree of

Divorce. Pending before this Court is an agreed motion to dismiss this appeal. George

Brindley and Appellee, Rebecca Brindley, represent they have settled their differences and

request immediate dismissal of this appeal. Without passing on the merits of the case, the

Agreed Motion to Dismiss Appeal is granted.
       Accordingly, the appeal is dismissed. Tex. R. App. P. 42.1(a). Having dismissed

the appeal at the request of the parties, no motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                  Patrick A. Pirtle
                                                      Justice




                                             2